In a proceeding pursuant to CPLR 7511 to vacate an arbitration award dated September 15, 1992, Sonia Polichetti and Donato Polichetti appeal from an order of the Supreme Court, Orange County (Silverman, J.), dated May 4, 1993, which denied their motion to vacate the arbitration award and confirmed the award.
*564Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly denied the appellants’ motion to vacate the arbitration award since they failed to raise any legally sufficient ground which would entitle them to such relief (see, CPLR 7511 [b]). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.